  Case 19-30568        Doc 33     Filed 01/02/20 Entered 01/02/20 10:56:18   Desc Main
                                    Document     Page 1 of 1


UNITED STATES BANKRUPTCY COURT
DISTRICT OF MASSACHUSETTS
WESTERN DIVISION

In re:
      Richard Earl Houghton                                Chapter 7
      Janet E. Houghton
                                    Debtors                Case No. 19-30568-EDK


   ORDER ON TRUSTEE’S MOTION TO SELL PROPERTY OF THE ESTATE BY
       PRIVATE SALE, FREE AND CLEAR OF LIENS AND ENCUMBRANCES
Upon consideration of the Trustee's Motion To Sell Property Of The Estate By Private
Sale, Free And Clear Of Liens And Encumbrances (“Motion To Sell Property Of The
Estate”), after notice and hearing, it is hereby

ORDERED that the Trustee's Motion To Sell Property Of The Estate, that being the real
property   located     at   534    Pendleton   Avenue,   Chicopee,     Hampden    County,
Massachusetts (the “Property”), to Stephen M. Buynicki (“Buyer”) for the price of one
hundred fifty-two thousand dollars ($152,000.00) is allowed. It is further
ORDERED that the Trustee is authorized to make the following payments from the sale
proceeds without further Order of this Court: a) typical closing costs associated with the
sale of real estate; b) payment to Freedom Mortgage of no less than $138,535.36 in
satisfaction of its mortgage on the Property; and c) a broker commission in the amount
of $9,120 to be split evenly between BK Global Real Estate Services and Teamwork
Realty Group, LLC, each receiving $4,560. The Trustee is further authorized to accept
a payment in the amount of $7,660 for the Bankruptcy Estate and shall hold these funds
pending further Order of this Court. It is further
ORDERED that this Order shall not be stayed for 14 days after entry and shall be
effective immediately. It is further

ORDERED that the Trustee is authorized to execute any and all documents to
effectuate the sale.


                                       _____________________________________
                                       Honorable Elizabeth D. Katz   Dated
                                       U.S. Bankruptcy Judge
